Title: From Thomas Jefferson to Martha Jefferson Randolph, 29 December 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington Dec. 29. 07
                        
                        I was taken with a tooth-ache about 5. days ago, which brought on a very large & hard swelling of the face,
                            & that produced a fever which left me last night. the swelling has subsided sensibly, but whether it will terminate
                            without suppuration is still uncertain. my hope is that I shall be well enough to recieve my company on New Year’s day.
                            indeed I have never been confined by it to my bed-room. this would not have been worth mentioning to you, but that rumour
                            might magnify it to you as something serious. present my warm affections to mr Randolph & the family and be
                            assured of my unceasing love.
                        
                            Th: Jefferson
                            
                        
                    